Appeal from sentence and decree of the surrogate of Ontario county, upon the final settlemant of the account of the appellant as the executor of J. Tinkham deceased.— The chancellor decided that where an executor mixes up the trust funds with his own, or neglects to keep regular accounts of the investments, and interest received upon such funds, he ought to be charged with interest as if the fund had been kept invested upon interest payable periodically and the payments made from the interest and principal received when the payments from the trust fund are made. And that interest should not be computed upon the capital fund for a term of years, with a deduction of the payments, and interest on such payments.
That as a general rule, where there is a bequest of the whole of the testator’s personal estate, or the residue thereof after payment of debts and legacies, to one person for life, with a remainder to others after the termination of such life estate therein, the whole must be converted into money by the executor, and invested in permanent securities, and the income paid over to the person entitled to the life estate.
That the rule is the same where the residuary bequest for lite, or for a limited term, embraces articles not necessarily consumed in the using — such as furniture, books, plate, &c — as well as property which must be so consumed; unless the will contains indications of an intention on the part of the testator that the legatee for life shall enjoy the property, or some particular part thereof, in its then state.
Tha,t whenever specific articles, not necessarily consumed in using, are bequeathed to a legatee for life, with a limitation over, and without any direction to the executor to hold them in trust for the remainder man, the executor is authorized to deliver the same to the person entitled to a life estate therein ; taking from such person an inventory and receipt specifying that such articles only belong to the first taker for life, and afterwards to the legatee who is entitled to them in remainder.
*73Sentence and decree appealed from affirmed; and proceedings remitted.